Citation Nr: 0932111	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  00-15 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who had over 20 years of active 
service, from May 1979 to November 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied entitlement to TDIU.  In January 2005, the 
Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  The Board remanded the issue on 
appeal for additional development in May 2005, October 2006, 
and August 2008.

The Board notes that in August 2008 the issues of entitlement 
to service connection for an acquired psychiatric disorder 
and entitlement to TDIU were remanded for additional 
development.  It was specifically noted that this service 
connection issue was inextricable intertwined with the issue 
on appeal of entitlement to TDIU.  The agency of original 
jurisdiction was also requested to consider whether any 
temporary periods of unemployability were due to the 
Veteran's service-connected disabilities.  In a March 2009 
rating decision the RO established entitlement to service 
connection for depression as secondary to a service-connected 
hepatitis C disability.  A 30 percent disability rating was 
assigned effective from May 27, 2003.  

In an April 2009 supplemental statement of the case the RO 
denied entitlement to TDIU based upon a determination that 
the evidence demonstrated the Veteran was still working.  
There is no indication that any temporary periods of 
unemployability due to the Veteran's service-connected 
disabilities were considered.  The Board notes that in 
correspondence dated in July 2009 the Veteran submitted 
additional statements and evidence in support of his claim 
for temporary unemployability.  He provided a copy of a 
January 2009 private medical report which addressed problems 
he experienced as a result of his service-connected foot 
disabilities.  As the Veteran did not waive agency of 
original jurisdiction consideration of this evidence, the 
Board finds that the case must be remanded for additional 
development prior to appellate review.  38 C.F.R. § 20.1304 
(2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  A review of the 
record shows the Veteran was provided VCAA notice in October 
2003, June 2005, and January 2007. 

In this case, additional evidence was received by the Board 
in July 2009 pertinent to the issue on appeal.  As the 
Veteran has not waived agency of original jurisdiction 
consideration of this evidence, this matter must be remanded 
for additional development.  38 C.F.R. § 20.1304(c) (2008).  

It is also significant to note that the Veteran contends, in 
essence, that entitlement to VA benefits are warranted for 
"temporary" periods of unemployability.  The medical 
statements of record dated from October 2004 to January 2005 
indicated that the Veteran would be undergoing treatment that 
might require he miss days or partial days of work.  There is 
no evidence, however, from the Veteran or his medical care 
providers or his employer specifically identifying any days 
or periods of time during the course of this appeal in which 
he was temporarily unemployable due to his service-connected 
disabilities.  In light of this evidence, the Board finds 
that the Veteran should be requested to provide additional 
information clarifying whether or not he is presently 
unemployable as a result of his service-connected 
disabilities and identifying any specific periods of 
temporary unemployability.

In the rating decision dated in March 2009, a handwritten 
note indicated that the Veteran was receiving retired pay 
from the military but was still working for the Coast Guard.  
His employment should be verified, and any periods of annual 
leave, sick leave, or leave without pay should also be 
verified.  

It is significant to note that VA's General Counsel has held 
that VA may assign a TDIU rating based upon a veteran's 
temporary (i.e., non-permanent) inability to follow a 
substantially gainful occupation and must make determinations 
regarding ability or inability to follow a substantially 
gainful occupation on a case-by-case basis.  These 
determinations must take into account such factors as the 
frequency and duration of periods of incapacity or time lost 
from work due to disability, the veteran's employment history 
and current employment status, and the veteran's annual 
income from employment, if any.  VAOPGCPREC 5-2005 (Nov. 25, 
2005).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide additional information clarifying 
whether or not he is presently 
unemployable as a result of his service-
connected disabilities and identifying 
any specific periods of temporary 
unemployability.  

2.  Verification of civilian employment 
from the date of commencement of 
employment, to the present time, should 
be obtained from the United States Coast 
Guard.  Any periods of annual leave, sick 
leave, or leave without pay should also 
be verified.  If possible, requests by 
the Veteran for any extended periods of 
leave, to include any physician's 
documentation to justify the requests, 
should be obtained

3.  Thereafter, if any evidence added to 
the record identifies a specific period 
or unemployability, the RO/AMC must make 
a determination as to each such period of 
temporary inability to follow a 
substantially gainful occupation 
identified.  These determinations must 
take into account such factors as the 
frequency and duration of periods of 
incapacity or time lost from work due to 
disability, the Veteran's employment 
history and current employment status, 
and the Veteran's annual income from 
employment.

3.  After completion any additional 
development deemed necessary, the issue 
on appeal should be reviewed with 
appropriate consideration of all evidence 
of record.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


